                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED OF OMAHA LIFE
INSURANCE COMPANY,
                                                         8:19-CV-234
                   Plaintiff,

vs.                                            MEMORANDUM AND ORDER

ACASS SYSTEMS, LLC, et al.,

                   Defendants.


      This case presents a collision of federal interpleader, the Bankruptcy
Code, and Nebraska common law. The Court has already allowed the
interpleading plaintiff to deposit disputed funds with the Court, so the plaintiff
wants to be dismissed—but, one of the interpleaded defendants wants to
counterclaim against the plaintiff, and another of the interpleaded defendants
is in Chapter 7 bankruptcy.
      So, the Court is faced with "who," "what," and "where" questions: who
should remain in the case, what claims should be at issue, and in what court
should they be adjudicated? For the reasons explained below, the Court
concludes that the plaintiff may be dismissed, because the claims against it
shouldn't be permitted, and that the remaining claims should be referred to
the bankruptcy court.


                                BACKGROUND
      Aaron Cass bought a $5 million life insurance policy from United of
Omaha in 2015. Filing 1 at 2. The policy insured Aaron's life, and designated
his company, ACASS Systems, as the owner and beneficiary of the policy.
Filing 1 at 2. Later that year, Aaron executed an assignment naming
BizCapital BIDCO 1, LLC as the assignee of the policy. Filing 1 at 2.
         In August 2018, ACASS declared bankruptcy, and its Chapter 11
petition was filed in the U.S. Bankruptcy Court for the District of Nebraska as
no. 18-81299.1 In September 2018, Aaron executed a form purporting to change
ownership of the policy from ACASS to himself. Filing 1 at 3. At the same time,
he completed a change of beneficiary naming his wife, Colleen Cass, as sole
beneficiary. Filing 1 at 3. But a few days later, United notified ACASS it had
been "unable to proceed" with those changes. Filing 1 at 3.
         Aaron committed suicide on March 29, 2019. Filing 1 at 3; filing 29 at 4.
ACASS (represented by the Bankruptcy Trustee), BizCapital, and Colleen
dispute who should receive the proceeds of the policy. Filing 1 at 3. United
agrees that someone should receive them, filed this complaint in interpleader
pursuant to Fed. R. Civ. P. 22 and 28 U.S.C. § 1335, and has deposited the
funds with the Clerk of the Court pursuant to Fed. R. Civ. P. 67. Filing 1 at 3;
filing 30. The interpleaded defendants have filed crossclaims against one
another. Filing 22; filing 29; filing 31.
         To begin with, the Trustee seeks a declaratory judgment that Colleen
and BizCapital have no right to the proceeds. Filing 29 at 6. The Trustee
asserts that the purported changes in beneficiary and ownership of the policy
were ineffective. See filing 29 at 5. Similarly, the Trustee contends that the
purported assignment to BizCapital was ineffective. Filing 29 at 6. And, the
Trustee alleges, any change in the beneficiary or ownership of the policy that
was accomplished was a fraudulent transfer, avoidable pursuant to 11 U.S.C.
§ 548. Filing 29 at 6.



1   The case was later converted to Chapter 7.


                                             -2-
      For her part, Colleen denies the Trustee's allegations. Filing 32 at 1. But
she does agree with the Trustee (for different reasons) that the purported
assignment to BizCapital was ineffective. Filing 32 at 1-2. So, she concludes
that the change of beneficiary was effective, entitling her to the insurance
proceeds. Filing 31 at 2.
      Finally, BizCapital wants a declaration that it is entitled to the
insurance proceeds. Filing 22 at 3. And BizCapital is asking for leave to
counterclaim against United, alleging that it relied on correspondence from
United in accepting assignment of the life insurance policy as partial collateral
for a loan to ACASS. Filing 36 at 5. So, BizCapital seeks damages from United
based on the alleged misrepresentations, asserting that if the assignment
proves ineffective, it's United's fault BizCapital accepted it and made an
unsecured loan. See filing 36. United opposes allowing BizCapital to plead any
counterclaims, contending that the proposed counterclaims would be futile.
Filing 38.
      The parties also disagree about the appropriate forum to resolve these
disputes. Under this Court's rules, proceedings arising under Title 11 of the
U.S. Code, or related to a case brought under Title 11, are referred to the
bankruptcy court. NEGenR 1.5(a). United, having deposited the insurance
proceeds with the Clerk of the Court, doesn't care where the case is resolved:
United just wants to go home, and "the remaining parties can determine in
what forum they would prefer to litigate the interpleader." Filing 21 at 1. So,
United moves to be dismissed from the action. Filing 33. Obviously, BizCapital
opposes dismissing United. Filing 39. The Trustee and BizCapital want the
pending crossclaims (and nascent counterclaims) referred to bankruptcy court.
Filing 25; filing 26. Colleen opposes reference to bankruptcy court. Filing 23.




                                      -3-
                                       DISCUSSION
         Summed up, there are three questions before the Court:
         • Should this case be referred to the bankruptcy court?
         • Should BizCapital be permitted to plead its counterclaims?
         • Should United be dismissed as a party?
         Obviously, two of the questions presented to the Court are intertwined:
if United becomes a counterclaim defendant, it shouldn't be dismissed as a
party. But the Court must resolve the question of bankruptcy referral first,
because before deciding the counterclaim questions, the Court must determine
which forum should decide them—and the Court's analysis differs for the
crossclaims and the proposed counterclaims.


                            REFERRAL TO BANKRUPTCY COURT
         Despite Colleen's opposition to referral, the choice-of-forum question
isn't hard with respect to the crossclaims: the crossclaims belong in bankruptcy
court. Colleen argues that they aren't actually "core" bankruptcy claims, but
are only "related to" a bankruptcy matter. Filing 23 at 3. So, she says, they're
so-called Stern claims—that is, proceedings that are defined as "core" by
statute but may not, as a constitutional matter, be adjudicated as such. See
Exec. Benefits Ins. Agency v. Arkison, 573 U.S. 25, 34-36 (2014) (citing Stern v.
Marshall, 564 U.S. 462 (2011)). That's not really dispositive at this point,
though: if a claim may be adjudicated as a non-core Stern claim, the
bankruptcy court can't enter a final judgment, but "should hear the proceeding
and submit proposed findings of fact and conclusions of law to the district court
for de novo review and entry of judgment." Arkison, 573 U.S. at 36.2


2   At least, unless the parties consent to entry of a final judgment by the bankruptcy court.
Wellness Int'l Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1949 (2015).


                                             -4-
         And there's little question that the crossclaims are at the very least
"related to" a bankruptcy matter.3 A case is related to a bankruptcy matter
when the outcome of that proceeding could conceivably have any effect on the
estate being administered in the bankruptcy. In re AFY, Inc., 902 F.3d 884,
888 (8th Cir. 2018). There is such an effect if the outcome of the case could alter
the debtor's rights, liabilities, options, or freedom of action, and could in any
way impact upon the handling and administration of the bankruptcy estate.
Id. The crossclaims, which directly involve funds potentially available to the
bankruptcy estate, clearly meet that standard.
         But the proposed counterclaims present a more difficult problem. The
bankruptcy court's "related to" jurisdiction is expansive: "Even a proceeding
which portends a mere contingent or tangential effect on a debtor's estate
meets this broad jurisdictional test." Cutcliff v. Reuter, 791 F.3d 875, 882 (8th
Cir. 2015). But it's hard to see any such nexus between the bankruptcy
proceedings and the proposed counterclaims, when the counterclaims are
predicated on BizCapital not getting the policy proceeds, regardless of whether
the Trustee or Colleen got them instead.
         Instead, BizCapital seeks to assert counterclaims "which [were] not
created or determined by the Bankruptcy Code and which could certainly exist
outside of bankruptcy." See In re McDougall, 587 B.R. 87, 91 (B.A.P. 8th Cir.
2018). They present a state-law dispute between two non-debtors that does not
implicate property of the bankruptcy estate, and the outcome of which would


3   To be clear—the Court takes no position at this point about whether the crossclaims are
actually core claims or non-core Stern claims. It is enough for present purposes—that is, for
purposes of determining whether to refer this matter to bankruptcy—to find "related-to"
jurisdiction. See id. The bankruptcy court can determine, when the crossclaims are more fully
developed, whether they represent core proceedings.


                                            -5-
not effect the bankruptcy estate. And bankruptcy courts have no jurisdiction
over proceedings that have no effect on the debtor's estate. Celotex Corp. v.
Edwards, 514 U.S. 300, 308 n.6 (1995); accord McDougall, 587 B.R. at 91. The
bankruptcy court can't decide the counterclaim issues. So, this Court must.


                        PLEADING OF COUNTERCLAIMS
      And this Court finds that BizCapital's proposed counterclaims aren't
ripe. The ripeness doctrine is grounded in both the jurisdictional limits of
Article III of the Constitution and policy considerations of effective court
administration. United States v. Gates, 915 F.3d 561, 563 (8th Cir. 2019).
Ripeness requires the Court to evaluate both the fitness of the issues for
judicial decision and the hardship to the parties of withholding court
consideration. Id. The fitness prong safeguards against judicial review of
hypothetical or speculative disagreements. Id. The hardship prong considers
whether delayed review inflicts significant practical harm on the pleader. Id.
      The touchstone of a ripeness inquiry is whether the harm asserted has
matured enough to warrant judicial intervention. Missourians for Fiscal
Accountability v. Klahr, 830 F.3d 789, 797 (8th Cir. 2016). One normally does
not have to await the consummation of threatened injury to obtain relief.
Chabad Lubavitch of the Quad Cities, Inc. v. City of Bettendorf, Iowa, 389 F.
Supp. 3d 590, 599 (S.D. Iowa 2019) (quoting Babbitt v. United Farm Workers
Nat'l Union, 442 U.S. 289 (1979)). But a claim is not ripe if it rests upon
contingent future events that may not occur as anticipated, or indeed may not
occur at all. Parrish v. Dayton, 761 F.3d 873, 875-76 (8th Cir. 2014).
      And the purpose of the ripeness doctrine is particularly implicated here:
the ripeness doctrine is aimed at preventing federal courts, through premature
adjudication, from entangling themselves in abstract disagreements. Wersal v.
Sexton, 674 F.3d 1010, 1018 (8th Cir. 2012). The Constitution charges Article


                                      -6-
III courts with the resolution of "cases and controversies," precluding them
from rendering advisory opinions. In re Bender, 368 F.3d 846, 847 (8th Cir.
2004). And in addition to these constitutional concerns, the ripeness doctrine
allows the federal courts to avoid wasting scarce judicial resources in attempts
to resolve speculative or indeterminate factual issues. Id.
      So, for instance, in Kennedy v. Ferguson, the Eighth Circuit affirmed the
dismissal of the plaintiff's claims after he sued his deceased father's attorney
for alleged fraud and malpractice arising from the disappearance of his father's
most recent will. 679 F.3d 998, 1000 (8th Cir. 2012). But at the time of his suit,
his father's estate remained open and no distribution had taken place. Id. So,
the Eighth Circuit found, the plaintiff's claims against the defendant weren't
ripe because he could still pursue a remedy in the probate court. Id. at 1002.
Nor was the plaintiff's need to pursue legal action—for instance, by retaining
counsel to litigate in probate court—sufficient to ripen the dispute, because


      [t]o hold otherwise would create an exception that swallows the
      rule—any parties who at any time who believed themselves to be
      injured could claim constitutional standing based solely on the
      expense of filing suit or even the expense of the pre-suit act of
      consulting with an attorney. Pursuant to the American Rule
      generally applicable to our nation's pay-your-own-way adversarial
      system of justice, such impositions upon parties' time and treasure
      are not independently cognizable injuries.


Id. at 1003.
      Those principles are in play here. BizCapital's alleged injury is entirely
contingent upon a finding that hasn't been made—a finding that assignment
of the insurance policy was invalid. What's more, BizCapital is resisting that


                                      -7-
finding, and presumably will continue to resist it in pursuit of its crossclaim.
Because the proposed counterclaims are contingent upon future possibilities,
they are not fit for review. Nor is any hardship of withholding court
consideration   apparent    when    BizCapital—having      not   abandoned    its
crossclaim—has neither sustained nor is immediately in danger of sustaining
some direct injury.
      Accordingly,    the   Court   concludes    that   BizCapital's   proposed
counterclaims aren't ripe, and will deny leave to plead them at this point.
Having made that determination, the Court will dismiss United from this
action and refer the parties' crossclaims to bankruptcy court.


      IT IS ORDERED:


      1.    United's motion to dismiss (filing 33) is granted, and United
            is dismissed as a party to this action.


      2.    BizCapital's motion for leave to file counterclaims (filing 36)
            is denied without prejudice.


      3.    This case is referred to the U.S. Bankruptcy Court for the
            District of Nebraska pursuant to NEGenR 1.5(a)(1).


      4.    The Clerk of the U.S. District Court for the District of
            Nebraska shall close this case for statistical purposes.


      5.    The Clerk of the District Court shall deliver, or send
            electronically, the Court file to the Clerk of the Bankruptcy
            Court, and shall advise the Clerk of the Bankruptcy Court



                                      -8-
     that this case is being referred as related to bankruptcy
     petition # 18-81299.


6.   The Clerk of the Court shall retain the interpleaded funds
     currently in her possession in her secure custody and control,
     as provided by law, pending further instruction from this
     Court or the Bankruptcy Court.


Dated this 16th day of September, 2019.


                                    BY THE COURT:



                                    John M. Gerrard
                                    Chief United States District Judge




                              -9-
